Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek P. Benke on 9/8/2021.
The application has been amended as follows: 

1. (Previously Amended) An image pickup apparatus, comprising:
an image forming optical system that includes a plurality of wide angle lenses;
a housing including two planes having openings through which at least portions of the wide angle lenses protrude, wherein a first plane of the two planes includes a shutter button and a second plane of the two planes is arranged opposite the first plane; 
an image pickup device; and
four or more sound pickup devices installed at respective vertexes of a triangular pyramid,
wherein a first pair of sound pickup devices of the four or more sound pickup devices are installed between the two planes on a first axis parallel to an optical axis of the image forming optical system, the first axis being on a first side of the image forming optical system;
and


2. (Previously Presented) The image pickup apparatus according to claim 1, wherein respective distances between the four or more sound pickup devices in all combinations are equal to each other.

3.  (Canceled)

4. (Canceled)

5. (Previously Amended) An image pickup system, comprising:
an image forming optical system that includes a plurality of wide angle lenses;
a housing including two planes having openings through which at least portions of the wide angle lenses protrude, wherein a first plane of the two planes includes a shutter button and a second plane of the two planes is arranged opposite the first plane;
an image pickup device; and
four or more sound pickup devices installed at respective vertexes of a triangular pyramid,
wherein a first pair of sound pickup devices of the four or more sound pickup devices are installed between the two planes on a first axis parallel to an optical axis of the image forming optical system, the first axis being on a first side of the image forming optical system;
and
a second pair of sound pickup devices of the four or more sound pickup devices,
different from the first pair, are installed on a second axis perpendicular to the first axis, and on a second side of the image forming optical system, wherein the second pair of sound pickup devices are on planes other than the two planes and are inside the housing.


a first image forming optical system and a second image forming optical system, each including wide angle lenses that protrude from first and second openings, respectively, on opposite sides of a housing;
the housing; and
four or more sound pickup devices, each located between a first plane defined by and including a portion of a first side of the housing, the portion of the first side being flat, and a second plane defined by and including a portion of a second side of the housing opposite to the first plane, the portion of the second side being flat,
wherein the first and second planes are perpendicular to an optical axis of at least the first image forming optical system and extend in a longitudinal direction of the housing;
the first and second openings are located on the first and second planes, respectively; and
a first pair of the sound pickup devices is located between the first and second planes and on a first side of the first and second openings in the longitudinal direction, and a second pair of the sound pickup devices is located between the first and second planes and on a second side of the first and second openings, opposite the first side, in the longitudinal direction, wherein at least two of the four or more sound pickup devices are installed on an axis parallel to the optical axis.

7. (Previously Amended) The image pickup apparatus of claim 1, wherein the first pair of sound devices are located between the image pickup device and an inner wall of the housing of the image pickup apparatus in a direction parallel to the optical axis.

8. (Previously Amended) The image pickup apparatus of claim 1, wherein the four or more sound pickup devices are fixed to the housing of the image pickup apparah1s.

9. (Previously Presented) The image pickup apparatus of claim 1, wherein the four or more sound pickup devices are fixed to substrates of the image pickup apparan1s.

10. (Previously Presented) The image pickup apparatus of claim 1, wherein the four or more sound pickup devices are installed on side faces of a substrate located in an interior of a housing of the image pickt1p apparatus.

11.  (Canceled)

12. (Previously Presented) The image pickup apparatus of claim 6, wherein at least two of the four or more sound pickup devices are installed on a first axis parallel to a second axis that is perpendicular to the optical axis.

13. (Previously Presented) The image pickup apparatus of claim 12, wherein the at least two of the four or more sound pickup devices are installed along respective axes parallel to an optical axis of a rear element group.

14. (Previously Presented) The image pickup apparatus of claim 13, wherein the at least two of the four or more sound pickup devices are installed on a first side of the image forming optical system on which a shutter button of the image pickup apparatus is located.

15. (Previously Amended) The image pickup apparatus of claim 6, wherein a shutter button of the image pickup apparatus is located on one of the first plane and the second plane.

16. (Previously Presented) The image pickup apparatus of claim 6, wherein the housing is substantially a rectangular parallelepiped.

17. (Previously Amended) The image pickup apparatus of claim 1, wherein the shutter button is located below the image forming optical system.

18. (Previously Amended) The image pickup apparatus of claim 1, wherein the first pair of sound pickup devices are located between the image forming optical system and the shutter button.

Allowable Subject Matter
Claims 1, 2, 5-10, and 12-18 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest at least:

wherein a first pair of sound pickup devices of the four or more sound pickup devices are installed between the two planes on a first axis parallel to an optical axis of the image forming optical system, the first axis being on a first side of the image forming optical system

from claims 1 and 5, and:

four or more sound pickup devices, each located between a first plane defined by and including a portion of a first side of the housing, the portion of the first side being flat, and a second plane defined 
and

wherein at least two of the four or more sound pickup devices are installed on an axis parallel to the optical axis.

as in claim 6.

The closest prior art, Kolb, discloses a tetrahedral microphone arrangement in conjunction with dual panoramic cameras having optical axes that are coincident and antiparallel (Figures 4a, 4b).  The microphones are installed around the two lenses, on hemispherical projections from the main housing, in an arrangement as shown in figures 5a and 5b.  However, there is no teaching or suggestion to arrange the four or more sound pickup devices between two planes defined by and including portions of the housing of the device, nor to position at least two of the sound pickup devices along an axis parallel to the optical axis of the two lenses.  The claimed invention achieves a compact packaging using a rear element group and a prism 23 to redirect light towards the sensors 26a and 26b (figure 1, [0018], [0019]), which allows incorporation of the tetrahedral microphone arrangement within the two planes of the main housing.  Placing two of the microphones on an axis parallel to the optical axis in Kolb while preserving the tetrahedral arrangement of the microphones would require substantial modifications to the design of the housing not taught or suggested by the prior art.
A further search was conducted which failed to yield prior art.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0230283 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/KYLE M LOTFI/Examiner, Art Unit 2425